
	
		112th CONGRESS
		1st Session
		S. CON. RES. 26
		IN THE SENATE OF THE UNITED
		  STATES
		CONCURRENT RESOLUTION
		Supporting the goals and ideals of the
		  designation of the year of 2011 as the International Year for People of African
		  Descent.
	
	
		Whereas
			 the year of 2011 is recognized as the International Year for People of
			 African Descent;
		Whereas
			 the African Diaspora is expansive, spanning the globe from Latin America and
			 the Caribbean to Asia, with persons of African descent living on every
			 continent, including Europe;
		Whereas
			 in recognition of the African Diaspora, on December 18, 2009, the United
			 Nations General Assembly adopted Resolution 64/169, designating the year of
			 2011 as the International Year for People of African
			 Descent;
		Whereas
			 the historical bonds and shared experiences that tie the African continent with
			 the world must be recalled;
		Whereas
			 the global contributions of people of African descent must be recognized as a
			 means of preserving that heritage;
		Whereas
			 a central goal of recognizing the year of 2011 as the International Year for
			 People of African descent is to strengthen national actions and regional and
			 international cooperation for the benefit of people of African descent in
			 relation to—
			(1)the full enjoyment of economic, cultural,
			 social, civil, and political rights for people of African descent;
			(2)the participation and integration of people
			 of African descent in all political, economic, social, and cultural aspects of
			 society; and
			(3)the promotion of greater knowledge of, and
			 respect for, the diverse heritage and culture of people of African descent;
			 and
			Whereas
			 the Final Act of the Conference on Security and Cooperation in Europe, done at
			 Helsinki August 1, 1975, states that “participating States will respect human
			 rights and fundamental freedoms … for all without distinction as to race, sex,
			 language or religion”: Now, therefore, be it
		
	
		That Congress—
			(1)supports the goals and ideals of the
			 designation of the year of 2011 as the International Year for People of African
			 Descent;
			(2)encourages the recognition and celebration
			 of the collective history and achievements made by people of African
			 descent;
			(3)reaffirms the importance of inclusion and
			 the full and equal participation of people of African descent around the world
			 in all aspects of political, economic, social, and cultural life;
			(4)recognizes bilateral and multilateral
			 efforts to promote democracy, human rights, and rule of law, including those
			 efforts that target the eradication of poverty, hunger, and inequality;
			 and
			(5)reaffirms the commitment of Congress to
			 address racism, discrimination, and intolerance in the United States and around
			 the globe.
			
	
		
			Passed the Senate
			
			Secretary
		
	
	
	
